Citation Nr: 9900579	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  94-21 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for generalized rash on 
the legs, chest and back, athletes foot, and allergic 
reaction to gold as a result of exposure to herbicides.

3.  Entitlement to service connection for gastritis, 
gastroenteritis, and duodenitis (gastrointestinal disorder 
manifested by burning sensation, difficulty holding food, and 
stomach cramping) as a result of exposure to herbicides.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1969.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, dated in April 1992.  That decision denied the 
veterans claims of entitlement to service connection for 
PTSD, and bilateral hearing loss.  In a December 1994 rating 
decision, the veteran was denied entitlement to service 
connection for generalized rash on the legs, chest and back, 
athletes foot, and allergic reaction to gold; and for 
gastritis, gastroenteritis, and duodenitis (gastrointestinal 
disorder manifested by burning sensation, difficulty holding 
food, and stomach cramping) all as a result of exposure to 
herbicides, and for tinnitus.  The denials of service 
connection were all duly appealed.

The case has been forwarded to the Board of Veterans Appeals 
(Board) for appellate review.



REMAND

Upon initial review of the evidence, the Board is of the 
opinion that further development is necessary prior to 
appellate consideration of the veteran's claims of 
entitlement to service connection.

In September 1990, a VA social worker noted the veteran had 
at least one other volume of records pertaining to treatment 
at the clinic.  Review of the claims folder does not reveal 
records prior to May 1990.  VA treatment and evaluation 
records are constructively included within the record. See 
Bell v. Derwinski, 2 Vet.App. 611, 613 (1992).  If records of 
VA treatment or evaluation are material to the issue on 
appeal and are not included within the claims folder, a 
remand is necessary to acquire such VA records. Id.

In addition, the Board notes the veteran submitted a detailed 
description of events he considered stressors for purposes of 
verification by VA in May 1992.  The August 1994 request for 
verification of the veteran's stressors by U.S. Army & Joint 
Services Environmental Support Group (ESG) did not include 
much of the dates or details contained in that narrative.  
The August 1994 request appears to be primarily based upon 
oral statements made by the veteran at the March 1994 
personal hearing.  The October 1994 reply by ESG requested 
further details, including dates of the veteran's claimed 
stressors, in order to verify any stressors.  The veteran 
provided such information in the May 1992 statement.  The 
Board also notes that the veteran provided the name of a 
friend who was killed in action in a January 1994 statement.

During the pendency of this appeal, effective November 7, 
1996, VA amended several sections of the Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, (1996) in order to update the 
portion of the rating schedule pertaining to mental disorders 
and, in part, to conform with changes with the American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders,  (4th ed. 1994) (DSM-IV), replacing the 
1980 3rd edition of DSM (DSM-III) and the 1987 revised 3rd 
edition DSM (DSM-III-R).  61 Fed. Reg. 52,695 (1996) (to be 
codified at 38 C.F.R. Part 4, §§ 4.125 to 4.130).

The Board notes that a recent case from the United States 
Court of Veterans Appeals (Court), Cohen v. Brown, 10 Vet. 
App. 128 (1997), alters the analysis in connection with 
claims for service connection for PTSD.  Significantly, the 
Court took judicial notice of the effect of the shift in 
diagnostic criteria:
The major effect is this: the criteria 
have changed from an objective (would 
evoke ... in almost anyone) standard in 
assessing whether a stressor is 
sufficient to trigger PTSD, to a 
subjective standard.  The criteria now 
require exposure to a traumatic event and 
response involving intense fear, 
helplessness, or horror.  A more 
susceptible individual may have PTSD 
based on exposure to a stressor that 
would not necessarily have the same 
effect on almost everyone.  The 
sufficiency of a stressor is accordingly, 
now a clinical determination for the 
examining mental health professional.
Cohen v. Brown, 10 Vet. App. at 153 (Nebeker, Chief Judge, 
concurring).

The Court also noted that where there has been an 
unequivocal diagnosis of PTSD by mental heath 
professionals, the adjudicators must presume that the 
diagnosis was made in accordance with the applicable DSM 
criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors). Id.

The veterans claims are therefore remanded for the following 
development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for PTSD.  
The veteran should be requested to 
specify which VA facilities have treated 
him for any of the disabilities at issue 
in this appeal.  After securing any 
necessary releases, the RO should obtain 
these records.  The RO should insure that 
all VA treatment records are associated 
with the claims folder.

2.  The RO should review the information 
previously provided by the veteran.  The 
RO should submit a request to the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR), for further 
documentation or confirmation regarding 
the veteran's claimed stressors.  The RO 
should include the veterans May 1992 
statement, with its request for 
additional information.

3.  If the RO determines that any of the 
veteran's claimed stressors are supported 
by credible evidence, the RO should 
schedule the veteran for a VA psychiatric 
examination, to determine the nature, 
severity, and etiology of any psychiatric 
disability which may be present.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiners prior to completion of the 
examination.  All indicated diagnostic 
studies should be conducted.  If PTSD is 
diagnosed, the examiner should provide an 
opinion as to which stressors were 
sufficient to have triggered the PTSD.  
Any opinion expressed must be accompanied 
by a complete rationale, including review 
of the veterans medical history.  The 
report of the examination should be 
associated with the veterans claims 
folder.

4.  If the examiner identifies inservice 
stressors, in addition to those 
previously considered by the RO, the RO 
should undertake appropriate development 
in order to obtain credible supporting 
evidence of those stressors.

5.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examination and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

After undertaking any development deemed appropriate in 
addition to that specified above, the RO should re-adjudicate 
the claims at issue in this appeal.  If the benefits 
requested on appeal are not granted, the RO should issue a 
supplemental statement of the case with regard to each issue 
remaining on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.

While this case is in remand status, the veteran is free to 
submit additional evidence and argument on the questions at 
issue.  See Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -
